502 F.2d 943
Alice YARISH and Pacific Sun Publishing Co., Inc., aCalifornia corporation, Plaintiffs-Appellants,v.Louis NELSON, Warden, San Quentin Prison, Defendant-Appellee.
No. 72-1119.
United States Court of Appeals, Ninth Circuit.
Sept. 5, 1974.

Jerome Berg (argued), San Francisco, Cal., for plaintiffs-appellants.
Gloria F. DeHart, Deputy Atty. Gen.  (argued), San Francisco, Cal., for defendant-appellee.
Before TRASK and CHOY, Circuit Judges, and EAST, District Judge.1
OPINION
PER CURIAM:


1
This case concerns the right of the press to interview inmates of the San Quentin State Penitentiary at San Quentin, California, and particularly those at its 'adjustment center.'  Alice Yarish, a reporter, and the Pacific Sun Publishing Co., her employer, petitioned the District Court to enjoin Louis Nelson, Warden, from enforcing Section 415.071 of the California Department of Corrections Administrative Manual.  Reliance was placed upon the First and Fourteenth Amendments.  Section 415.071 provides:


2
'Press and other media interviews with specific individual inmates will not be permitted.'


3
The District Court abstained from the exercise of its power to issue a mandatory injunction upon the ground that the same issues were then before a California state appellate court in which the petitioners had chosen to initiate their cause.  Younger v. Harris, 401 U.S. 37, 91 S. Ct. 946, 27 L. Ed. 2d 669 (1971).  It dismissed the petition without prejudice.


4
An appeal was taken to this court, the matter argued and submission for decision was deferred pending a resolution of the same question by the Supreme Court of the United States.  The decision of that case was delivered on June 24, 1974, in Pell v. Procunier and Procunier v. Hillery, 417 U.S. 817, 94 S. Ct. 2800, 41 L. Ed. 2d 495.  Having been invited to submit their views of the appeal in the light of those decisions, counsel did so and this case was taken under submission on August 10, 1974.


5
The petition is denied upon the authority of those decisions.  See also, Saxbe v. Washington Post Co., 417 U.S. 843, 94 S. Ct. 2811, 41 L. Ed. 2d 514 (1974); Seattle-Tacoma Newspaper Guild, Local 82 v. Parker, 480 F.2d 1062 (9th Cir. 1973).



1
 Honorable William G. East, Senior United States District Judge from the District of Oregon, sitting by designation